Case: 09-41260     Document: 00511218505          Page: 1    Date Filed: 08/30/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 30, 2010
                                     No. 09-41260
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JAMES BRANDON STROUSE,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Eastern District of Texas
                              USDC No. 4:09-CR-46-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent James Brandon Strouse has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Strouse has filed a response. The record is
insufficiently developed to allow consideration at this time of Strouse’s claims
of ineffective assistance of counsel.          While Strouse raised concerns about
counsel’s representation in the district court, the merits of the claims were not
resolved. See United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir. 2006).

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-41260   Document: 00511218505 Page: 2      Date Filed: 08/30/2010
                               No. 09-41260

Our independent review of the record, counsel’s brief, and Strouse’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                      2